DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  “0.1 microns” (note the plural form) recited in claim 4 should instead be “0.1 micron”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ihara et al. (US 2012/0153448).

a.	Ihara et al. disclose an integrated circuit (IC) package, comprising: a package substrate 1 (see figs. 45A-B and related text; see also [0118] and remaining of disclosure for more details); a die 15 (see the one labeled “die” on annotated fig. 45A below) including a first adhesion material region 17 thereon ([0123]); a lid 21&23 including a second adhesion material region 23 ([0128]), wherein the die is between the package substrate and the lid; and a solder thermal interface material (STIM) 20 ([0126]) in contact with the first adhesion material region and the second adhesion material region, wherein the second adhesion material region is asymmetric with respect to the die (it is the Examiner position that dotted lines B which are disclosed in [0202] as being the shape of solder material 20 is also the shape of solder wetting material 23 since solder wetting material 23 is meant to facilitate soldering of lid 21 and at least fig. 45B shows a matching of the lateral dimensions of 23 and 20; in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the shape of layers 23 and 20 to match in order to maximize their bonding interface area and therefore bonding between them; see MPEP 2144.I&II; as such, the second adhesion material region is asymmetric with respect to the die in a top view).


    PNG
    media_image1.png
    945
    1212
    media_image1.png
    Greyscale


b.	Re claim 2, the second adhesion material region extends past a first edge of the die by a first distance D1 (see annotated fig. 45A), the second adhesion material region extends past a second edge of the die by a second distance D2, and the second distance is greater than the first distance (explicit on annotated fig. 45A).

c.	Re claim 3, the second adhesion material region includes gold or silver ([0128]).

d.	Re claim 5, the second adhesion material region has a rectangular footprint (explicit as per claim 1 rejection above).
e.	Re claim 19, Ihara et al. disclose a method of manufacturing an integrated circuit (IC) package, comprising: providing a solder thermal interface material (STIM) 20 above a die (as labeled on annotated fig. 45A above; see also figs. 45A-B and related text and figs. 5A-8 and related text which explain the method steps noting that figs. 45A-B is merely a variation or another embodiment that employs a plurality of dies 15; see remaining of disclosure for more details); providing a lid 21&23 above the STIM, wherein an underside of the lid includes a patterned metal region 23 that is asymmetric with respect to the die (see explanations in claim 1 rejection above as for the implicit disclosure or obviousness of this limitation); and heating the die, STIM, and lid, causing the STIM to melt and flow to contact the patterned metal region (see at least [0131]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (US 2012/0153448).

a.	Re claim 6, Ihara et al. disclose all the limitations of claim 1 as stated above except explicitly that the second adhesion material region has a non-rectangular footprint. However, Ihara et al. disclose a non-rectangular shape for the solder 20 on fig. 37B, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided, via a non-inventive change in shape (see MPEP 2144.04.IV), the second adhesion material region 23 to match the non-rectangular shape of solder (or any non-rectangular shape desired) for an efficient bonding in terms of maximizing interface bonding area between layers 23 and 20 if desired.

b.	Re claim 7, the IC package of claim 1, further comprises: [a resin] 18 ([0125]) between the die and the package substrate, wherein the resin includes [a resin] tongue (portion of 18 extending outwardly from the left edge of the die) that extends beyond a particular edge (left edge) of the die. But Ihara et al. do not appear to explicitly disclose the resin 18 being an epoxy. However, epoxy resins are conventionally known materials for forming underfills in the art and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided resin 18 as an epoxy resin, and this as a non-inventive step of suing a known material for its known purpose (see MPEP 2144.07).

c.	Re claim 8, a portion of the second adhesion material region extends beyond the particular edge of the die (explicit on annotated fig. 45A above and fig. 45B).

d.	Re claim 20, Ihara et al. disclose all the limitations of claim 19 as stated above and further disclose providing [a resin] 18 on a package substrate 1 and proximate to an edge (left edge for example) of the die; wherein the patterned metal region extends beyond the edge of the die (explicit on annotated fig. 4%A above and fig. 45B), except explicitly that the resin 18 is an epoxy. But it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided resin 18 as an epoxy resin, and this as a non-inventive step of suing a known material for its known purpose (see MPEP 2144.07).


Claim(s) 4, 9-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (US 2012/0153448) in view of Ihara et al. (US 2014/0167246).

a.	Re claim 4, Ihara et al. disclose all the limitations of claim 19 as stated above except explicitly that the second adhesion material region has a thickness between 0.1 micron and 1 micron. However, Ihara et al. ‘246 disclose an IC package 1 similar to the one of Ihara et al. ‘448 wherein a gold solder wetting material layer 50 formed on a lid 18 has a thickness of 0.1 micron (see at least figs. 1-2A and [0132]). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the gold solder wetting material layer 23 in Ihara et al. ‘448 to have a thickness of 0.1 micron, and this as a non-inventive step pf providing a gold solder wetting material layer of a lid according to a known thickness value with a reasonable expectation of success (see MPEP 2143.E&G). 

a.	Re claim 9, Ihara et al. ‘448 disclose an  integrated circuit (IC) assembly, comprising: an IC package (IC package on figs. 45A-B) including a solder thermal interface material (STIM) 20 between a die (as labeled on annotated fig. 45A above) of the IC package and a lid 21&23 of the IC package, wherein the lid of the IC package includes an adhesion material region 23 that is asymmetric (as explain in claim 1 rejection above) with respect to the die (see figs. 45A-B and related text as well as remaining of disclosure for more details). But Ihara et al. ‘448 do not appear to explicitly disclose a circuit board coupled to the IC package.

	However, Ihara et al. ‘246 disclose an IC assembly wherein an IC package 1 similar to the one of Ihara et al. ‘448 is connected via solder bumps 5 to a motherboard (see at least fig. 1 and [0066]) for further integration of said IC package.

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the IC package on figs. 45A-B of Ihara et al. ‘448 to be connected to a motherboard (which is a circuit board) via solder bumps 26 for further integration of said IC package.

b.	Re claim 10, the STIM includes indium ([0126]).

c.	Re claim 11, the STIM includes tin, silver, gold, aluminum, or nickel ([0126]).

d.	Re claim 12, lid includes copper or aluminum ([0128]).

e.	Re claim 13, the lid includes nickel (by its portion 23; see [0128]).

f.	Re claim 14, the circuit board (as per claim 9 rejection above) is a motherboard.

g.	Re claim 17, the IC package is coupled to the circuit board by ball grid array interconnects 26.

h.	Re claim 18, the STIM is coupled between the adhesion material region and a face of the die, and the adhesion material region is asymmetric (as explained in claim 1 rejection above) with respect to the die in a plane parallel to the face of the die (explicit in view of annotated fig. 45A above and claims 1 and 9 rejections).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (US 2012/0153448) in view of Ihara et al. (US 2014/0167246), and further in view Boday et al. (US 2014/0262192).

a.	Re claim 15, Ihara et al. ‘448 in view of Ihara et al. ‘246 disclose all the limitations of claim 15 as stated above except explicitly that the IC assembly of claim 9, further comprises: a heat sink, wherein the lid is between the heat sink and the circuit board. But Boday et al. disclose an IC assembly 50 (see fig. 4 and related text of Boday et al.) similar to the one as per claim 1 rejection wherein a heat sink 56 is attached to a lid 52 with an adhesive 58. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a heat sink bonded to the top surface of lid 18 with an adhesive (like adhesive 58 of ‘192), and this in order to improve heat dissipation of the IC assembly. The modification would have resulted in the IC assembly of claim 9, further comprising: a heat sink, wherein the lid is between the heat sink and the circuit board.

b.	Re claim 16, the IC assembly of claim 15, further comprises: a polymer TIM (58 of Boday et al. as suggested in claim 15 rejection above; see [0047] of Boday et al.) between the lid and the heat sink.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fitzgerald et al. (US 2006/0227510), Ishii (US 2008/0122066) and Iijima et al. (US 7,813,133) disclose structures similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899